Title: From George Washington to Brigadier General Thomas Nelson, Jr., 8 November 1777
From: Washington, George
To: Nelson, Thomas Jr.



Camp at White Marsh [Pa.] 12 Miles from Phil. 8th Novr 77.
My dear Sir,

Your favour of the 26th Ulto came to my hands yesterday, & merits my warmest acknowledgements: The Idea’s you entertaind of our force was, unhappily, but too well founded; and I now wish I had given more into your generous proposal; but the distance, and uncertainty of keeping Militia in Service any length of time were obstacles which seemed too great to be counter balanced by the advantage of their coming but the glorious turn which our affairs to the Northward have since taken makes a new plan, & winter Campaign (if we can get our poor ragged & half naked Soldiers cloathed) indispensably necessary; as I think General Howe may be forced out of Phila., or greatly distressed in his Quarters there, if we could draw a large body of Troops round the City.
The mode by which Men have lately been recruited is hurtful in the extreme, and unless a more effectual, & less pernicious one can be adopted I do not know where the mischief is to end. As the Assembly of Virginia is now setting, I hope some vigorous exertions will be used to compleat the Regiments of that State—and shall I add, my wishes that it would also contribute its aid towards Cloa[t]hing of them; being

well perswaded that unless the several States give their assistance, we shall be in a very unhappy situation shortly. If our Regiments were once compleated, & tolerably well arm’d & cloathed, the calls upon Militia afterwards would be rare, and till these measures are accomplished, our expences will be enormous.
It is in vain to look back to our disappointment on the 4th Ulto at Germantown—we must endeavour to deserve better of Provedence & I am perswaded she will smile upon us—The rebuff which the Enemy met with at red bank (in which Count Donop & about 4 or 500 Hessians were killed & Wounded) & the Augusta of 64 & Merlin of 18 Guns were destroyed, has, I dare say, been fully related to you, & renders any acct of it from me, unnecessary—The Enemy are using every effort for the reduction of those Forts & we under our present circumstances doing all we can to save them. the Event is left to Heaven. With compliments to your Lady—Mr Secretary &ca I am with the sincerest regard & Affection Dr Sir Yr Most Obedt Ser.

Go: Washington

